UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6391



RICKY COX,

                                              Plaintiff - Appellant,

          versus


KATHLEEN HAWK SAWYER, Bureau of Prisons
Director; MICKEY RAY, Warden; WARDEN DOVE;
YATES,   Associate Warden;  CARTIER,  Head
Chaplain,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-00-3588-9-19-BG)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Cox, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Cox appeals the district court’s order denying relief on

his action filed under Bivens v. Six Unknown Named Agents of the

Fed. Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   Cox v. Sawyer,

No. CA-00-3588-9-19-BG (D.S.C. filed Feb. 15, 2002 & entered Feb.

19, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2